NO. 07-05-0332-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                   MAY 2, 2007
                         _______________________________

                              CHRISTIAN BJORGAARD,

                                                        Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                Appellee
                       _________________________________

              FROM THE 69TH DISTRICT COURT OF DALLAM COUNTY;

                       NO. 3868; HON. RON ENNS, PRESIDING
                        ________________________________

                              On Motion for Rehearing
                        ________________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Pending before the court is the State’s motion for rehearing. Its content leads us

to the same end encountered after reading the State’s initial brief. Despite the absence

of facts surrounding the manner or means underlying appellant’s prior conviction, the State

seeks to use it for little more than providing the jurors basis from which to infer that

because appellant did it before, he must have done it again. Though one’s past acts may

be indicators of future conduct, evidence used simply to show that the accused acted in
line with his character is inadmissible under the Rules of Evidence. Whether the latter

should be reconsidered is not within our prerogative. Accordingly, we overrule the motion

before us.



                                               Per Curiam

Do not publish.




                                           2